18 Ill. App. 2d 610 (1958)
152 N.E.2d 892
John Leisenring, Plaintiff-Appellant,
v.
E. Herlan Lumber Company, Defendant-Appellee.
Gen. No. 10,180.
Illinois Appellate Court  Third District.
September 25, 1958.
Rehearing denied October 10, 1958.
Released for publication October 10, 1958.
Roberts and Kepner, for plaintiff-appellant.
Earl S. Hodges (Conrad Noll, Jr., of counsel) for defendant-appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE ROETH.
Reversed and remanded with directions.
Not to be published in full.